Exhibit 10.1
 
THIRD AMENDMENT TO THE
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS THIRD AMENDMENT (this “Third Amendment”) to the Amended and Restated
Employment Agreement, dated as of July 1, 2010 (the “2010 Employment
Agreement”), by and between 1st Constitution Bancorp, a New Jersey corporation,
having its principal place of business at 2650 Route 130 North, Cranbury, New
Jersey 08512 (the “Employer”), and Robert F. Mangano (the “Employee”), as
amended by the Amendment to the 2010 Employment Agreement, effective as of April
4, 2014 (the “First Amendment”) and the Second Amendment to the 2010 Employment
Agreement, as amended, effective as of April 12, 2016 (the “Second Amendment”),
each by and between the Employer and the Employee, is effective as of April 7,
2017 (the “Effective Date”).
 
WHEREAS, the Employee is employed by the Employer as its President, and is also
employed by 1st Constitution Bank, a New Jersey commercial bank (the “Bank”), as
its President and Chief Executive Officer; and
 
WHEREAS, the Employer and the Employee are parties to the 2010 Employment
Agreement, as amended by the First Amendment and the Second Amendment (the 2010
Employment Agreement, as amended by the First Amendment and the Second
Amendment, is referred to herein as the “Employment Agreement”); and
 
WHEREAS, the First Amendment, among other things, provided for an amendment to
Section 3 of the 2010 Employment Agreement that deleted the phrase “provided,
however, that the term of this Agreement shall end on the seventieth (70th)
birthday of the Employee” and replaced it with “provided, however, that the term
of this Agreement shall end on the seventy second (72nd) birthday of the
Employee.”
 
WHEREAS, the Second Amendment, among other things, provided for an amendment to
Section 3 of the 2010 Employment Agreement, as amended by the First Amendment,
that deleted the phrase “provided, however, that the term of this Agreement
shall end on the seventy second (72nd) birthday of the Employee” and replaced it
with “provided, however, that the term of this Agreement shall end on the
seventy third (73rd) birthday of the Employee.”
 
WHEREAS, the Employer and the Employee wish to further amend the Employment
Agreement to (i) eliminate the provision that requires the term of the
Employment Agreement to end on the seventy third (73rd) birthday of the
Employee, (ii) clarify that notice by the Employer to the Employee that the
Employer intends not to extend the term of the Employment Agreement beyond a
particular anniversary of the Commencement Date, and the actual non-renewal,
expiration and termination of the Employment Agreement pursuant to such notice,
will not give rise to any severance or other payments under the Employment
Agreement, (iii) provide that upon retirement of the Employee, options to
purchase stock granted to the Employee pursuant to a stock equity plan of the
Employer will vest as provided therein, but restricted stock and restricted
stock unit awards granted to the Employee pursuant to a stock equity plan of the
Employer will not vest upon retirement, but in the event that the Employee
enters into a consulting agreement with the Employer immediately following such
retirement under which the Employee provides consulting services to the
Employer, then such restricted stock and restricted stock unit awards will not
be forfeited upon such retirement, and the consultancy period shall be treated
as continued employment for purposes of vesting of such restricted stock and
restricted stock units, (iv) clarify that in the event of a conflict between the
terms of the Employment Agreement and the terms of any stock equity plan of the
Employer, or any grant agreement thereunder, relating to the retirement of the
Employee, the terms of the Employment Agreement shall control, and (v) remove
provisions relating to the Troubled Asset Relief Program’s Capital Purchase
Program (the “CPP”), and references to the CPP, because the Employer is no
longer subject to the compensation provisions of the CPP.
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, it is AGREED as follows:
 
1.           Section 3 of the Employment Agreement is deleted in its entirety
and replaced with the following:
 
“3.          Term.  The Employee’s employment by the Employer pursuant to this
Agreement is for the period commencing on the Commencement Date and ending
thirty-six (36) months thereafter or on such earlier date as is determined in
accordance with Sections 10 and 12 of this Agreement or such later date as
provided herein.
 
(a)          On the first anniversary of the Commencement Date and on each
successive anniversary of such date thereafter, the term of this Agreement shall
be extended for one additional year, unless this Agreement is sooner terminated
as provided in Sections 10 and 12 or unless either the Board or the Employee
advises the other, in writing no less than ninety (90) days prior to any
anniversary of the Commencement Date that this Agreement will no longer be
extended (a “Notice of Non-Renewal”).
 
(b)          Unless sooner terminated as provided in Sections 10 and 12, in the
event of a timely delivery of a Notice of Non-Renewal to Employee, this
Agreement shall expire and terminate as of the close of business on the day
prior to the third anniversary of the Commencement Date that occurs immediately
following delivery of the Notice of Non-Renewal to the Employee, and such
expiration and termination of this Agreement shall not give rise to any
severance or other payments to the Employee hereunder except as provided in
plans or agreements to grant options to purchase stock of the Employer or
restricted stock awards or stock units awarded under a stock equity plan of the
Employer.
 
(c)          Notwithstanding the foregoing, in the event of a Change in Control,
the date the Change in Control occurs shall become the Commencement Date for all
purposes thereafter, and each Change in Control thereafter shall result in a new
Commencement Date on the date of the latest Change in Control; provided,
however, that after a Notice of Non-Renewal has been timely delivered to the
Employee, the term of this Agreement will not be extended by a Change in Control
that occurs after the Notice of Non-Renewal has been so delivered.”
 
-2-

--------------------------------------------------------------------------------

 
2.          Section 4 of the Employment Agreement is amended to delete the last
sentence of such section, which provided as follows: “Notwithstanding the
preceding sentence, the Employee will not participate in the Employer’s stock
equity plans during the period in which the Employer is subject to compensation
limitations by virtue of the Employer’s participation in the Troubled Asset
Relief Program’s Capital Purchase Program (the “CPP”), except to the extent
permitted thereunder.”
 
3.          Section 5 of the Employment Agreement is amended to delete the last
sentence of such section, which provided as follows: “Notwithstanding anything
else herein to the contrary, no cash bonuses to the Employee will be awarded
during the period in which the Employer is subject to compensation limitations
by virtue of the CPP, except to the extent permitted thereunder.”
 
4.          Subsection (d)(i) of Section 10 of the Employment Agreement is
amended to delete the last sentence of such section, which provided as follows:
“Notwithstanding anything else to the contrary, no payments shall be made under
this paragraph if such payment would violate the rules in effect under the CPP.”
 
5.          Subsection (e) of Section 10 of the Employment Agreement is deleted
in its entirety and replaced with the following:
 
“e.          Voluntary Termination by the Employee/Retirement.  In the event
that the Employee terminates his employment with the Employer voluntarily upon
ninety (90) days prior notice to the Employer and the Board during the term of
this Agreement without Good Reason, the Employee shall be entitled to receive
only his compensation, vested rights and employee benefits up to the date of his
termination; provided, however, that if the Employee designates such termination
of employment as his retirement, options to purchase stock of the Employer
granted pursuant to a stock equity plan of the Employer shall vest as provided
therein, but restricted stock and restricted stock unit awards granted to the
Employee pursuant to a stock equity plan of the Employer shall not vest upon
such retirement, but in the event that the Employee enters into a consulting
agreement with the Employer immediately following such retirement under which
the Employee provides consulting services to the Employer, then such restricted
stock and restricted stock unit awards will not be forfeited upon such
retirement, and the consultancy period shall be treated as continued employment
for purposes of vesting of such restricted stock and restricted stock units.  In
the event of a conflict between the terms of this Agreement and the terms of any
stock equity plan of the Employer, or any grant agreement thereunder, relating
to the retirement of the Employee, the terms of this Agreement shall control.”
 
6.          The Employment Agreement is amended by adding the following new
subsection (f) of Section 10, immediately following the end of Section 10(e):
 
-3-

--------------------------------------------------------------------------------

 
“f.          Consulting Agreement.  Upon the Employee’s retirement from active
employment service with the Employer, the Employer will offer the Employee an
opportunity to provide consulting services to the Employer pursuant to a
consulting agreement for at least as long as is necessary for the Employee to
become fully vested in any restricted stock and restricted stock units that he
then holds.  Under the terms of the consulting agreement, the Employee will
provide such services as are reasonably requested by the Employer, but not in
excess of fifteen (15) hours per calendar month, and no payment by the Employer
will be provided to the Employee (other than reimbursement of expenses).”
 
7.          The paragraph that immediately follows Subsection (vi) of Section
12(a) of the Employment Agreement is amended to delete the last sentence of such
section, which provided as follows: “In addition, no such Change in Control
payment will be made if the payment would cause the Employer to violate the
terms and conditions of the CPP.”
 
8.          Subsection (c)(ii) of Section 12 of the Employment Agreement is
amended to delete the last sentence of such section, which provided as follows:
“No payment shall be made hereunder, if such payment would cause the Employer to
violate the terms and conditions of the CPP.”
 
9.          All other terms and conditions of the Employment Agreement shall
remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the Effective Date.
 
WITNESS:
 
1ST CONSTITUTION BANCORP
 
 
 
 
 
 
 
 
 
 
 
/s/ REBECCA NAMOVICZ
 
By:
/s/ CHARLES S. CROW, III
 
REBECCA NAMOVICZ
 
 
CHARLES S. CROW, III,
 
 
 
 
CHAIRMAN OF THE BOARD
 
 
 
 
 
 
WITNESS:
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
/s/ JACALYN NAKUSHIAN
 
By:
/s/ ROBERT F. MANGANO
 
JACALYN NAKUSHIAN
 
 
ROBERT F. MANGANO,
 
 
 
 
INDIVIDUALLY
 





-4-

--------------------------------------------------------------------------------